Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 18, 2016

The Court of Appeals hereby passes the following order:

A16A2086. SHERROD D. CLIETTE v. THE STATE.

      In March 2013, Sherrod Cliette pled guilty to theft by taking, and the trial court
imposed an eight-year sentence, which Cliette was permitted to serve on probation
with adjudication of guilt deferred under the conditional-discharge statute, OCGA
§ 16-13-2. The trial court subsequently revoked Cliette’s probation, adjudicated him
guilty, and imposed a ten-year sentence in an order entered on April 6, 2016. Cliette
directly appeals this order in notices of appeal filed on June 2 and 9, 2016. We lack
jurisdiction for two reasons.
      First, an appeal from the revocation of conditional-discharge probation and
adjudication of guilt under OCGA § 16-13-2 must be initiated by an application for
discretionary review under OCGA § 5-6-35 (a) (5). See Andrews v. State, 276 Ga.
App. 428, 430-431 (1) (623 SE2d 247) (2005). Cliette’s failure to comply with the
necessary procedure deprives us of jurisdiction over his appeal.
      Second, even if Cliette had a right of direct appeal here, this appeal is untimely.
A notice of appeal must be filed within 30 days of entry of the trial court order sought
to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Both of Cliette’s notices of
appeal are untimely, as they were filed 57 and 64 days after entry of the trial court
order he seeks to appeal.
      For the above reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
                                     08/18/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.